ORDER
The Disciplinary Review Board on November 16, 1998, having filed with the Court its decision in DRB 98-262 concluding that CHARLES R. BREINGAN of BURLINGTON, who was admitted to the bar of this State in 1983, should be suspended from the practice of law for a period of three months for violating RPC 1.1(a) (gross neglect), RPC 1.4(a) (failure to communicate with client), RPC 1.16(d) (refusal to return unearned retainer), RPC 8.1(b) (failure to cooperate with ethics authorities) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And the Disciplinary Review Board having further concluded that prior to reinstatement respondent should be required to refund $200 to his client Steven Raymond;
*26And the Court this day having ordered on the basis of the decision of the Disciplinary Review Board in DRB 98-182 that respondent be suspended from practice for a period of three months effective May 1,1999;
And good cause appearing;
It is ORDERED that CHARLES R. BREINGAN is suspended from the practice of law for a period of three months and until the further Order of the Court, effective August 1, 1999; and it is further
ORDERED that on or prior to any application for reinstatement, respondent shall submit proof of payment of the sum of $200 to Steven Raymond; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.